Highland Business Services, Inc. September 12, 2011 To: Rod Place, President RiteWire Inc. 3202 W. March Lane, Suite C Stockton, CA 95219 From: Highland Business Services, Inc. 201 Avenida Fabricante, Suite 100 San Clemente, CA 92672 Subject: Rescission of Acquisition Agreement and Plan of Merger and any Addendums (“Merger Agreement”) by and among Highland Business Services, Inc., Highland Sub Co, and RiteWire Inc. (together the “Parties”) Dear Mr. Place, This letter serves as notification that the Parties have mutually agreed to terminate the Merger Agreement dated May 2, 2011. The board of directors of each Party has unanimously approved the execution, delivery and performance of this Rescission Letter Agreement and the transactions contemplated by this letter. Pursuant to this letter, the Parties hereby terminate the Merger Agreement and abandon the Merger by mutual consent pursuant to Section 6.1 of the Merger Agreement. As a result of such termination, the Merger Agreement is henceforth void and of no effect, without any liability on the part of the Parties or their affiliates, directors, officers, or stockholders. In witness whereof, the undersigned have caused this agreement to be duly executed and delivered as of the date first above written. HIGHLAND BUSINSESS SERVICES, INC. By: /S/ Wright Thurston Name: Wright Thurston, President HIGHLAND SUB CO By: /S/ Wright Thruston Name: Wright Thurston, President RITEWIRE, INC. By: /S/ Rod Place Name: Rod Place, President
